EXHIBIT 20
Case 1:09-cv-11-672-WGY Document 19-l-0 Ftled O5l27lLO Page   1-   of 2




                        EXHIBTT J




                            Page 1 of 2
                 Case 1-:09-cv-11-672-WGY Document 19-1-0 Flled O5l27lLO Page 2 of 2


      Gmail - (nc subject)                                                                                   Page 1      of2


                                  È á.'
                        iJ-!.
                         .jÉTl

                        'fø4
                                  rI
                                 SE-TÂ
                                                                       Akshita Gand hl <gandhibanerJee@gmail,com>



      (no subject)
     6 messages

     gandhibanerjee@gmail.com                <gandhíbanerjeo@gmall.com>                   Thu' Jun 26, 2008 at 12:34 PM
     Reply-To: Gandhlbanerjee@gmail.com
     Tor Honey <sbaner@gmail,com>

       Adam said yeS. Hãvê to disclose. Bqt no assets are there, We meet hint @ 230. @ capricio
       Sent from my Verizon Wireless BfackBerry



     sbaner@gmail,com                    <sbaner@gmail.com>                               Thu, Jun 26' 2008 at 12:48 PM
      Repiy"To: sbaner@gmail,com
     y'o: akshita banerjee <gandhibanerjee@gmail.com>
il     So why the hell did he do it ln a way tbat we have to disclose? I ihought the entire idea was to protect it and
lj                                   -
       keep it conidential that we do not have ãny assets.
I
I      Tnat ìs what he had said,...
I



       Sumânta Banerjee, CAIA
       Co-Managlng Member of GDF I & GSS
       sbaner(Ðomail.com
       (zu.r) cðu öÞðó (rvl/
       (203) 2e3 4165 (O)
       lQuoled têxt h¡dden]



     gandhlbanerjee@gmail.com <gandhibanerjee@gmail,com> Thu, Jun 26' 2008 at 12:52 PM
     Reply-To: Gandhiba nerjee@gmail.com
     To; Honey <sbaner@gmail,com>
       Court ordered. But there are is no cash, Let's talk to him tomorrow and figure ii cut.
       Sent from rny Verizon Wireless BlackBerry

       fQuotèd {ext hiddenl



     sbaner@grna il.com <sbaner@gmall.com>                                                Thu, Jun 26, 2008 at 12;56 PM
     Repì12-fs; sbaner@gmail.com
     To: akshlta banerjee <gandhibanerjee@gmaí1. com>

       Court did not Order anything. I have to show assets and that there is hardship and irreparable harm    -   to get
       the management fees out of Court. That is Tep 2

       Step 1: get the righi amount of Management Fees into Escrolr',


       Sumanta Banerjee, CAIA
       Co-Managing Member of GDF ¡ & GSS
       sbanerôomail.corn




     http://nrail.google.com.lmaill?ui=2&ilr3016fe4ee3&vieu:pt&search:i:rbox&th=11ac5b9...                    6126/2008




                                                              Page 2 of 2
